Case 1:18-CV-08248-RA Document 37 Filed 01/25/19 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

HICHAM ABOUTAAM,
Plaintiff,
-agaz'nst-

L’OFFICE FEDERAL DE LA CULTURE DE
LA CONFEDERATION SUISSE, et ai,,

Defendants.
LYNDA BEIERWALTES, and
WILLIAM BEIERWALTES,
Plaintiff,
-against-

L’OFFICE FEDERAL DE LA CULTURE DE
LA CONFEDERATION SUISSE, et al.,

Defendants.

 

 

Civ. Action No. 1:18 Civ. 08248 (RA-BCM)

Civ. Action No. 1:18 Civ. 11167 (RA-BCM)

DECLARATION OF STEPHAN E. BECKER

My name is Stephan E. Becker. I am a partner at the law firm Pillsbury Winthrop Shaw

Pittrnan LLP. l Subrnit this declaration to provide the Court With certain documents and

information referenced in the Memorandurn of Law of Defendants L’ofiice Federal De La

Culture De La Confederation Suisse and L’administration Federale Des Douanes De La

Confederation Suisse in Support of Their Motion to Dismiss.

Case 1:18-CV-08248-RA Document 37 Filed 01/25/19 Page 2 of 3

l. Attached hereto at Exhibit l a screenshot from the Website of the L’office Federal
De La Culture De La Confederation Suisse (“Swiss Federal Custorns Administration”), available

at https://WWW.eZv.admin.ch/ezv/en/home.html.

2. Attached hereto at Exhibit 2 is a screenshot from the Website of the
L’administration Federale Des Douanes De La Confederation Suisse (“Swiss Federal Office of

Culture”), available at https://WWW.bak.admin.ch/bak/en/home.html.

3. Attached hereto as Exhibit 3 is vaitzerland’s Annex l to the World Trade

Organization’s Government Procurement Agreement Coverage Schedules.

4. Attached hereto as Exhibit 4 is a screenshot of from the Website of the vaiss
F ederal CuStoms Administration entitled “Mandate”, available at

https://WWW.ezv.admin.ch/eZv/en/home/the-fca/mandate.htrnl.

5. Attached hereto as Exhibit 5 is a screenshot of from the website of the Swiss
Federal Ofiice of Culture entitled “l\/[ission,” available at

https ://WWW.bak.admin.ch/bal</en/home/the-foc/mission.html.

6. Attached hereto as Exhibit 6 is a publication of U.S. Customs and Border
Protection, Bonded Warehouse, available at https://WWW.cbp.gov/sites/default/files/documents/

bonded~ZOWhZ_Z.pdf.

7. Attached hereto as Exhibit 7 is an article published in the New Yorl< Times on
June 24, 2004 titled “Art Dealer Pleads Guilty In lmport Case”, available at

https ://WWW.nytimes.com/2004/06/24/arts/art-dealer-pleads-guilty-in-irnport-case.htrnl.

Case 1:18-CV-08248-RA Document 37 Filed 01/25/19 Page 3 of 3

8. Attached hereto as Exhibit 8 is a press release of the District Attorney for New
County, titled “Manhattan District Attorney’s Office Returns Three Ancient Statues to Lebanese
Republic,” available at https://WWW.manhattanda.org/manhattan-district-attorneys-office~returns-

three-ancient-statues-lebanese-republic/ .

\

l declare under penalty of perjury that the foregoing is true and correct.

Executed on the 25th day of January 2019 in Washington, D.C.

, %i/f“/@L`

Stephan E. Becker

 

